UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                      12/3/2019
JOSE MARIANO VARELA-ITZMOYOTL, :
Individually and on Behalf of All Others                  :
Similarly Situated                                        :
                                                          :        17-CV-7620(VSB)
                                         Plaintiff,       :
                                                          :             ORDER
                           -against-                      :
                                                          :
94 CORNER CAFÉ CORP., et al.                              :
                                                          :
                                         Defendants. :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On November 2, 2019 I issued an Order directing Plaintiff to seek a default judgment

against 94 Corner Café Corp., in accordance with Rule 4(H) of my Individual Rules and

Practices in Civil Cases, on or before November 27, 2019. Plaintiff has failed to do so.

Accordingly it is:

        ORDERED that corporate Defendant 94 Corner Café Corp. is dismissed from this action,

without prejudice, for Plaintiff’s failure to prosecute pursuant to Federal Rule of Civil Procedure

41(b). See Link v. Wabash R.R. Co., 370 U.S. 626, 632 (1962) (“The authority of a court to

dismiss sua sponte for lack of prosecution has generally been considered an inherent power . . .

necessarily vested in courts to manage their own affairs so as to achieve the orderly and

expeditious disposition of cases.” (internal quotation marks omitted)); LeSane v. Hall’s Sec.

Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (“Although the text of Fed. R. Civ. P. 41(b)

expressly addresses only the case in which a defendant moves for dismissal of an action, it is

unquestioned that Rule 41(b) also gives the district court authority to dismiss a plaintiff’s case
sua sponte for failure to prosecute.”).

       The Clerk of Court is respectfully directed to mail a copy of this Order to the pro se

Defendants.

SO ORDERED.

Dated: December 3, 2019
       New York, New York

                                                     ______________________
                                                     Vernon S. Broderick
                                                     United States District Judge
